People v Burley (2016 NY Slip Op 02576)





People v Burley


2016 NY Slip Op 02576


Decided on April 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2016

Tom, J.P., Friedman, Richter, Gische, Gesmer, JJ.


722 4238/10

[*1]The People of the State of New York, Respondent,
vDevin T. Burley, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Margaret E. Knight of counsel) and Debevoise & Plimpton LLP, New York (Jarrod L. Schaeffer of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Marianne Stracquadanio of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), rendered February 11, 2014, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fourth degree, and sentencing him to a term of five years' probation, unanimously reversed, on the law, and the matter remanded for a new trial.
Reversal is unavoidable, because the file contains a jury note, making a substantive legal inquiry, that was marked as an exhibit but not referred to on the record in any manner. There is no evidence that it was revealed to counsel, or that the court gave the jury any response (see People v Silva, 24 NY3d 294, 300 [2015]). Accordingly, the record does not show that the court fulfilled its "core responsibility" of giving counsel "meaningful notice" of the contents of the note, and of providing a "meaningful response" to the jury (People v Kisoon, 8 NY3d 129, 134 [2007]).
Since a new trial is required, we find it unnecessary to reach any other issues (see People v Evans, 94 NY2d 499, 504-505 [2000]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 5, 2016
CLERK